Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on February 5, 2021 was received.  Claim 10 was amended.  Claims 11-13 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the title has been withdrawn based on the amendment to the title.  

The disclosure is objected to because of the following informalities:
The abstract and specification submitted on February 22, 2019 appears to be reverting back to an older version previous to the amended abstract and specification submitted on December 7, 2018. The version of the abstract and specification that is most current needs to be acknowledged.
Appropriate correction is required.

Drawings
The objection to the drawings are withdrawn in view of the Applicant’s acknowledgement that no drawings have been submitted.

Claim Objections
The objections to claim 10 is withdrawn in view of the amendment to the claim.
Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Yamaguchi et al. in view of Halmo et al. on claims 1-6 and 8-10 is maintained and reproduced below with modifications if necessary to address the amended and newly added claims.
	

Claims 1-6 and 8-12, are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (WO 2014/157415, using US 2016/0056470 for translation and citation) in view of Halmo et al. (US 2014/0079980) and Buckley et al. (US 2009/0263707).
Regarding claims 1, 3, 8 and 10, Yamaguchi discloses a nonaqueous electrolyte secondary battery comprising a power generating element including [0009]: a positive electrode fabricated by forming a positive electrode active material layer containing a positive electrode active material on a surface of a positive electrode current collector [0009], a negative electrode fabricated by forming a negative electrode active material layer containing a negative electrode active material on a surface of a negative electrode current collector [0009], and a separator (17) [0018] that is a multilayer laminate including a three layer structure of PP/PE/PP (polypropylene and polyethylene) [0065-0066] but does not explicitly disclose a volumetric energy density of the nonaqueous electrolyte secondary battery being 350 Wh/L or more, and there is at least one direction having a tensile yield strength of 14 MPa or less at normal temperature, a tensile elongation at break of 100% or more at normal temperature, and a thermal shrinkage of 10% or less at the time of heating at 150°C for 1 hour in a plane direction of the separator.  
Halmo teaches a multilayer shutdown battery separator including a trilayer polypropylene/polyethylene/polypropylene configuration [0017-0022] with embodiments having preferred property ranges including a tensile yield strength between 12.7 MPa to 29.4 MPa (Table 4), tensile elongation of 75 to 300 (Table 4) and thermal shrinkage of 10% at 105°C (Embodiment A, Table 4) [0044] because these preferred properties are representative of 
Buckley teaches a lithium ion secondary cell which includes positive electrode materials including compositions represented by formula Li1+xNiαMnβCoγO2, where x ranges from about 0.05 to about 0.25, α ranges from about 0.1 to about 0.4, β ranges from about 0.4 to about 0.65, γ ranges from about 0.05 to about 0.3 [0006, 0032] in combination with a tri-layer separator membrane [0006] contribute to the formation of a battery with capacities having a total volumetric energy density of at least 550 Wh/L [0061]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include the positive active material as defined by the formula of Buckley within the battery of Yamaguchi and Halmo because Buckley recognizes that such a chemistry for the positive electrode material contributes to the improved cell performance of the battery to provide high total volumetric energy density.
Regarding claim 2, Yamaguchi discloses the nonaqueous electrolyte secondary battery according to claim 1, wherein the separator has a layered structure of the resin film and a heat resistant insulating layer [0069].  

Regarding claim 5, Halmo further teaches the nonaqueous electrolyte secondary battery according to claim 1, wherein a thickness of the separator is less than or equal to about 12 microns [0007, 0011, 0022, 0043] (Tables 1-4). It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 6, Halmo further teaches the nonaqueous electrolyte secondary battery according to claim 1, wherein the resin film has a three-layer structure and a thickness of a central layer of the three-layer structure is from 3 to 9 µm (4 micron PE inner layer; Table 2; Sample 7) [0043].  
Regarding claim 9, Yamaguchi discloses the nonaqueous electrolyte secondary battery according to claim 1, wherein the nonaqueous electrolyte secondary battery is a flat stacked type laminate battery [0010] (Fig 1) comprising the power generating element enclosed in a battery exterior packaging body including a laminate film containing aluminum [0080].  
Regarding claims 11-12, Yamaguchi and Halmo does not explicitly teach the at least one direction having the tensile yield strength of 4-12 MPa or 4-9 MPa at normal temperature.
Halmo teaches a multilayer shutdown battery separator including a trilayer polypropylene/polyethylene/polypropylene configuration [0017-0022] with embodiments having preferred property ranges including a tensile yield strength between 12.7 MPa to 29.4 MPa (Table 4), tensile elongation of 75 to 300 (Table 4) and thermal shrinkage of 10% at 105°C (Embodiment A, Table 4) [0044] because these preferred properties are representative of separators which retains the ability to provide shutdown function while providing oxidative protection and control of overall ion transmission rates [0017-0019]. A skilled artisan would also 
It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use the separator as indicated by the embodiments of Halmo with the recited properties in the secondary battery of Yamaguchi because Halmo recognizes trilayer separators configured as recognized by such embodiments provide for the retention of shutdown function for the separator while still providing oxidative protection and control of overall ion transmission. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Halmo et al. and Buckley et al. as applied to claim 1 above, and further in view of Murakami et al. (WO 2016/031493, using US 2017/0162850 for translation and citation; cited in IDS).
The teachings of Yamaguchi, Halmo, and Buckley as discussed above are herein incorporated.
Regarding claim 7, Yamaguchi and Halmo are silent towards a ratio of a rated capacity to a pore volume of the separator is 1.9 Ah/cc or more, a ratio of a battery area to a rated capacity is 10 cm2/Ah or more, and a variation in porosity in the separator is 2% or less. Buckley teaches volumetric energy density to be of at least 550 Wh/l with further embodiments approaching 1000 Wh/l [0061]. While Buckley does not explicitly recognize the ratio of a rated capacity to a pore volume or the ratio of a battery area to a rated capacity, the claimed ranges would be obvious in view of the scope of the volumetric energy density (which is a measurement in energy density of an additional dimension with respect to the area measurement of the rated capacity) to be made obvious by such teaching.  
Murakami teaches porous layers used as a nonaqueous electrolyte secondary battery separator [0046-0048] having a degree of variability in the voidage between 16.0% to 1.0% (substantially uniform) provides substantially uniform current density of the lithium ions, inhibit nonuniform expansion and shrinkage, and inhibit local deterioration of the electrode [0093]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a degree of variability in the voidage (porosity) of the separator of Yamaguchi, Halmo and Buckley between 16.0% and 1.0% because Murakami recognizes that such a range in the degree of variability provides for substantially uniform current density of the lithium ions, inhibit nonuniform expansion and shrinkage, and inhibit local deterioration of the electrode [0093]. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Halmo et al. and Buckley et al. as applied to claim 1 above, and further in view of Xiao et al. (WO 2018/089885).
The teachings of Yamaguchi, Halmo and Buckley as discussed above are herein incorporated.
Regarding claim 13, Yamaguchi is silent towards the tensile elongation at break being 450% or more at normal temperature.
Xiao teaches a multilayer microporous membrane used as battery separators (Pgs. 1-2, 6-7, and 23) including polyethylene and polypropylene (Pg. 25, 28-29) where the elongation of the multilayer film is not so limited including for example being above 500% (Pg. 34) in order that the separator may exhibit improved safely, strength, durability and specifically increased puncture strength (Pg 6, Par 2). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed for the multilayer separators of Yamaguchi, Halmo, and Buckley to not limit the elongation of the multilayer of the film and as an example to be above 500% because Xiao recognizes that such properties allow for the multilayer separators to exhibit improved safely, strength, durability and specifically increased puncture strength.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Halmo discloses tensile strength rather than yield strength as claimed.  One skilled in the art recognizes the difference between the two and yield strength is always smaller than tensile strength at break.  Therefore yield strength cannot be estimated based on a given tensile strength at break.

In response to Applicant’s arguments, please consider the following comments:
(a) Applicant should note, the claim recites “tensile yield strength” and not the “yield strength” as argued. The scope of such a limitation can read on both tensile strength and yield strength in regards to the materials properties.  However, with the assumption that it is specifically yield strength as argued; based on Applicant’s admission on the record, that yield strength is always smaller than tensile strength; the yield strength in view of teachings of Halmo would be smaller than the taught range of 12.7 MPa to 29.4 MPa (130 to 300 kgf/cm2) clearly within the range of 14 MPa or less.  A skilled artisan would also recognize that typical olefin polymers such as polypropylene and polyethylene when tested for tensile strength have similar behavior in the produced stress-strain curve where after the point of yield strength, the material exhibits strain hardening until the point of ultimate tensile strength (tensile strength).  Effectively, the yield strength would be at some fraction of the ultimate tensile strength. 

Conclusion
Applicant's newly added claims necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727